Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00309-CV

                                  CITY OF EAGLE PASS,
                                  Appellant/Cross-Appellee

                                             v.

                                  Irma Leticia SALAZAR,
                                  Appellee/Cross-Appellant

               From the 365th Judicial District Court, Maverick County, Texas
                           Trial Court No. 12-04-27357-MCVJA
                     Honorable Amado J. Abascal, III, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that appellee Irma Leticia Salazar recover her costs of this appeal
from appellant City of Eagle Pass.

       SIGNED January 14, 2015.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice